Dodge, J.
In 1893 this court decided that bonds, of which the one in suit is typical, namely, special improvement bonds, issued under the authority of the city charter of 1891 (Laws of 1891, ch. 124), pledged the liability of the city and were in all respects city bonds evidencing municipal indebtedness, although the city was given a charge upon the property benefited out of which to collect special taxes to pay them. Fowler v. Superior, 85 Wis. 411, 425, 54 N. W. 800. That case was decided after the most exhaustive argument by counsel, and over a disagreement in the court, which served to insure exhaustive consideration of the questions; and persisted in in the face of a motion for a rehearing. That case has been recognized as finally settling the question by our own court in Uncas Nat. Bank v. Superior, 115 Wis. 340, 91 N. W. 1004, where bonds issued under another charter, differing 'in several material aspects, were held to stand on a different footing because of those very distinctions ; by the United States courts in King v. Superior, 117 Fed. 113 (C. C. A.), and in White River Sav. Bank v. Superior, 148 Fed. 1 (C. C. A.). Since its date the public, *227in reliance on that decision, have dealt in these bonds and given them credit upon the faith of the liability of the city. Eunds doubtless of the most sacred character have been invested in them for that reason. Incidentally it appears that the plaintiff himself purchased these bonds two years after that decision and, of coiirse, in reliance thereon. Now, after a lapse of more than fifteen years, we are asked to say that that decision was wrong and that the holders of these bonds cannot look beyond the property which was benefited, ability to assess which for their payment has doubtless been exhausted. To such a demand the rule sta/re decisis is a complete and insuperable answer.
By the Court. — Order reversed, and cause remanded with directions to overrule the demurrer.
Maeshalu, J., took no part.